ZL, Lism lanelt WAR <a ict % hole
(Gpeent driv of ev byima-ret behave hy

2h Be es
W dan ober jwise propre {on els bo 3,

Levee She
pub Ire 0 CCESS VPb.6.) + > oe oS,
people ras rere Py (pes 7

inc 20H
roth Joon “
roc p bier TAL local gover

cd, | ber
ber Ocimtroll acti cies ese! weet ol
rebiveme dt. Mang fol anal lilt

Caaout oe be ied i, he P

t2
Gre er OW lisa Bam ano cS 2 mig AV- Yb
‘peas

IO (POX

Bete AIC
QE?

TheGloladye gue

Case 1:18-cr-00088-RJC-WCM Document 91 Filed 08/28/19 Page 2 of 2
